Case 1:18-cv-02647-MSK Document 11 Filed 07/23/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO



CENTER FOR BIOLOGICAL DIVERSITY                             Civil Action No. 18-cv-2647-WYD

Petitioner,

v.

UNITED STATES FISH AND WILDLIFE SERVICE, ET AL.,

Respondents.




     UNOPPOSED MOTION TO MODIFY STIPULATED SETTLEMENT AGREEMENT


        The United States hereby moves the Court to modify the Stipulated Settlement Agreement,

ECF 9. Counsel for the United States consulted with counsel for Friends of Animals, the Audubon

Society of Greater Denver, and the Center for Biological Diversity, who do not oppose this request.

        Under the terms of the Stipulated Settlement Agreement, the U.S. Fish and Wildlife Service

(Service) must submit to the Federal Register for publication a proposed regulation to designate

critical habitat for the western distinct population segment (DPS) of the yellow-billed cuckoo on

or before August 5, 2019, unless, by that date, the Service has published a 12-month finding that

delisting the western DPS of the yellow-billed cuckoo is warranted. ECF 9 ¶ 1. The Service is

unable to meet the August 5, 2019 deadline and, thus, requests an unopposed modification of the

deadlines set forth in the Agreement.

        Under paragraph 3 of the Agreement, the terms of the Agreement may be modified by the

Court “upon good cause shown, consistent with the Federal Rules of Civil Procedure, by written
Case 1:18-cv-02647-MSK Document 11 Filed 07/23/19 USDC Colorado Page 2 of 3




stipulation between the parties filed with and approved by the Court, or upon written motion filed

by one of the parties and granted by the Court.” ECF 9 ¶ 3. The Service requests a modification of

the deadlines set forth in the Agreement for two reasons. First, as a result of the lapse of

appropriations from December 21, 2018, to January 25, 2019, the Service lost 35 days and was

required to reschedule key coordination meetings to address aspects of the proposed regulation to

designate critical habitat. Because these meetings involved Service personnel from multiple

regions, it took time to reschedule them. Second, since the Court approved the Agreement, the

Service was made aware that, pursuant to the authority of Executive Order 12866, the Office of

Information and Regulatory Affairs (OIRA), within the executive Office of Management and

Budget, may review the potential legal and economic effects of the proposed critical habitat.

OIRA’s review process would add approximately three months to the Service’s preparation of a

proposed critical habitat rule.

       As a result, the Service respectfully requests that the Court modify the Agreement to allow

the agency to submit for publication a proposed regulation to designate critical habitat for the

western DPS of the yellow-billed cuckoo on or before February 5, 2020, unless, by that date, the

Service has published a 12-month finding that delisting the western DPS of the yellow-billed

cuckoo is warranted. If the Service publishes a 12-month warranted finding on or before February

5, 2020, the parties shall comply with the meet and confer process set out in the Agreement, ECF

9 ¶ 1. If the Service submits for publication a proposed regulation to designate critical habitat on

or before February 5, 2020, then the Service shall submit for publication a determination as

required under Section 4(b)(6) by February 5, 2021, unless by that date the Service has published

a 12-month finding that delisting the western DPS of the yellow-billed cuckoo is warranted.

       Should OIRA decide not to review the potential legal and economic effects of the proposed
Case 1:18-cv-02647-MSK Document 11 Filed 07/23/19 USDC Colorado Page 3 of 3




critical habitat, then the parties agree that the February 5, 2020 deadline would move up to

November 5, 2019, and the February 5, 2021 deadline would move up to November 5, 2020.

       Because the United States has shown good cause as to why the terms of the Agreement

should be modified and the remaining parties to the Agreement do not oppose this request, the

United States respectfully requests that the Court enter an order approving the proposed

modification.

DATED: July 23, 2019

                                                     JEAN E. WILLIAMS,
                                                     Deputy Assistant Attorney General
                                                     SETH M. BARSKY, Chief
                                                     MEREDITH L. FLAX, Assistant Chief

                                                     /s/ Mary Hollingsworth
                                                     MARY HOLLINGSWORTH
                                                     Senior Trial Attorney
                                                     United States Department of Justice
                                                     Environment & Natural Resources Division
                                                     Wildlife and Marine Resources Section
                                                     999 18th Street
                                                     South Terrace, Suite 370
                                                     Denver, CO 80202
                                                     Telephone: 303-844-1898
                                                     Email: mary.hollingsworth@usdoj.gov

                                                     Attorneys for Federal Respondents




                                CERTIFICATE OF SERVICE

       I hereby certify that today I electronically filed the foregoing with the Clerk of the Court

using the CM/ECF system, which will send notification of such to the attorneys of record.

/s/ Mary Hollingsworth
MARY HOLLINGSWORTH
